In the
          Court of Appeals
  Second Appellate District of Texas
           at Fort Worth
        ___________________________
             No. 02-22-00491-CV
        ___________________________

IN RE WALLACE WAYNE BOWMAN, JR., Relator




                Original Proceeding
  97th District Court of Montague County, Texas
        Trial Court No. 2021-0355M-CV


      Before Bassel, Birdwell, and Walker, JJ.
       Per Curiam Memorandum Opinion
                         MEMORANDUM OPINION

      The court has considered relator’s petition for writ of mandamus and is of the

opinion that relief should be denied.   Accordingly, relator’s petition for writ of

mandamus is denied.

                                                   Per Curiam

Delivered: December 14, 2022




                                         2